Citation Nr: 1707565	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  09-18 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for right knee patellofemoral syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Josey, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Coast Guard from March 2002 to February 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board previously remanded this matter for further development in July 2012 and July 2014.  The Board issued a decision in this matter in August 2015, denying the claim for an initial rating in excess of 10 percent for right knee patellofemoral syndrome.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court), which granted a Joint Motion for Remand in May 2016, vacating the decision and remanding the matter to the Board.  In July 2016, the Board remanded the case to the RO for a new VA examination.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating where there exists functional loss due to pain, weakness, excess fatigability, or incoordination, and where those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement that affects stability, standing, and weight bearing.  See 38 C.F.R. §§ 4.40, 4.45; Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

In a recent holding, the Court held that VA's regulations require that VA examinations include joint testing for pain on both active and passive motion, in weightbearing and non-weightbearing, and, if possible, with range of motion measurements of the opposite, undamaged joint.  Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016).  

The Veteran underwent a VA examination of his right knee in August 2016.  Although the examiner appears to have tested the Veteran's initial range of motion on weightbearing and non-weightbearing, as the measurements were "noted with sitting and standing," it is unclear what the corresponding ranges of motions were as there is only one set of measurements recorded for the right knee.  It is further unclear whether the initial range of motion test was conducted only on passive motion, given the examiner's note that the Veteran was "unable to passively extend his right knee with lying due to pain," with no mention of active motion in the initial range of motion test.  

Further, in discussing additional factors contributing to disability, the examiner noted interference with squatting and kneeling and a decreased range of motion, but did not indicate to what extent the range of motion was impaired.  Additionally, the examiner stated that the Veteran was "[u]nable to [tolerate] passive range of motion due to pain" during repetitive-use testing, and was "unable to actively move knee due to pain" during flare-ups.  These statements are internally inconsistent with the range of motion findings.  Consequently, the Board finds that examination inadequate and a remand is necessary in order to obtain another VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Correia, 28 Vet. App. at 168-69.

Finally, on remand, any outstanding VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b)-(c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires be obtained, VA must seek those records even if they do not appear potentially relevant based upon available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Atlanta and Dublin VA Medical Centers, and/or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Schedule the Veteran for a VA examination, with an examiner who has NOT examined the Veteran for the knee disability, to determine the current severity of his right knee patellofemoral syndrome.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  

All tests deemed necessary should be conducted and the results reported in detail.  Full range of motion testing must be performed where possible, and the results expressed in degrees.  The right knee must be tested in both active and passive motion, on weightbearing and non-weightbearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  All opinions must be accompanied by a clear rationale.

The examiner should estimate the effect of all functional losses, including due to flare-ups, by equating the disability experienced due to such losses to additional loss of motion, stated in degrees, beyond what is shown clinically.

3.  Following the above indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim for increased evaluation of his right knee patellofemoral syndrome.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




